DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (claim 1-2,4,7-16) and mathematical concepts (claim 3, 5, 6) without significantly more. The independent claim 1 recite(s) obtaining, and calculating steps is/are mental processes and nothing in the claim precludes steps being performed in the mind. Dependent claims 3, 5 and 6 is/are mathematical concepts, in particular, mathematical formulas or equations. Specifically, claim 1 recites “obtaining non-spam logs encompasses a user mentally by memory and/or manually with pen/paper (for example, referencing print-out non-spam logs and/or other written or verbal complaints from user(s)) thinking and reviewing non-spam messages and “calculating” (for example, frequency counts for each identifier) initial reputation value by tallying sender identifiers and recipient identifiers associated with number of emails sent by those senders  and, similarly, “calculating” a transferred reputation value and “calculating” a current reputation value according to the initial and transferred values in the context of the claim encompasses a user mentally by memory and/or manually with pen/paper (for example, referencing print-out non-spam logs received from other organizations and/or individual users and/or other written or verbal complaints from other organizations from those user(s)) thinking and reviewing non-spam logs. Further, collecting, counting, and calculating to generate and/or determine a reputation value of a sender using statistics (for example, using minimum, maximum or average values as threshold values), counting the number of primary keys (identifiers) and/or domains (identifiers) of senders and recipients and generating a table of these values (claim 2, 4, 7, 8-16) in the context of the claim(s) encompass a user mentally by memory and/or manually using pen/paper and nothing in the claim precludes steps being performed in the mind. Further, Step 2A Prong One). This judicial exception is not integrated into a practical application because there are no additional steps and/or elements beyond applying the exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim(s) as a whole, looking at the elements individually and in combination, does not integrate the abstract idea into a practical application. Furthermore, IFW does not offer any “technical solution” aside from generally referencing the disclosure as embodiments that provide a “technical solution” without more (see IFW [0036]). Accordingly, claim(s) recite an abstract idea (Step 2A Prong Two, Step 2B). The claim(s) is/are not eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. CN 106341303 A to He. (“He”) [human English translation] [pub date: 01/18/17] in view of U.S. Patent Publication No.2005/0091320 A1 to Kirsch et al. (“Kirsch”).  
claim 1, He discloses a method for generating a reputation value of a sender (He: fig 1, [0011-23]: method for generating reputation value of sender based on user behavior [0011] …), comprising:
obtaining non-spam logs in a specified day (emphasis added)(He: fig 1, [0011-23] see fig 1 block 1 “save user characteristics in the historical logs to characteristics database … A) … extracting sender characteristic values from log information … A1) … loading massive log files for analysis  … extracting information on … a number of successful email deliveries (non-spam), a number of email failures (spam), a total number of email sent (non-spam+spam) … B) sender reputation value generation … corresponding reputation value analyzing … a successful email delivery rate (non-spam), number of emails send for the day (logs in a specified day) [0006] … ).
He did not explicitly disclose obtaining non-spam logs in a specified period (emphasis added).
Kirsch discloses obtaining non-spam logs in a specified period (emphasis added)(Kirsch: fig 1-9, [0010-24; 58-80]: fig 6 central database maintains statistics about actual senders …  collects information to establish raw counts, for instance, the number of messages sent by an actual sender and the number of messages sent by an actual sender over a time interval set by a user or administrator (obtaining non-spam+spam logs in a specified period) … the total number of messages an actual sender sent to recipients who know the sender where sender is on recipient’s whitelist … over a time interval set by a user or administrator (obtaining non-spam logs in a specified period) [0058] … a list of “good” senders (non-spam logs) i.e. senders with good reputations is created based on compiled statistics and are allowed through … recipients’ spam folder are monitored periodically (specified period) to determine whether a sender’s reputation has changed sufficiently to merit release of the message … if reputation has changed so that the sender now has a positive reputation (obtaining non-spam logs), the message is released (obtaining non-spam logs in a specified period) [0012] … central database receives updates about e-mail messages and information about senders sent at intervals (see with [0012]-obtaining non-spam logs in a specified period) … updates may also be sent by users either at regular programmed intervals (see with [0012]-obtaining non-spam logs in a specified period) or irregular intervals [0024]).
He and Kirsch are analogous art because they are from the same field of endeavor with respect to reputations.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Kirsch into the method by He.  The suggestion/motivation would have been to store and compile statistics about e-mail sent by a sender to indicate likelihood and determine reputation of sender of good reputation or bad reputation (Kirsch: [0011]).
He and Kirsch further disclose calculating an initial reputation value of a target sender (He: fig 1, [0011-23] & claim 1: a method for generating (calculating) reputation of sender (target sender) based on email user behaviors … A) initializing system (calculating an initial reputation value of a target sender) … extracting sender characteristics values from log formation and connecting a characteristics database (see claim 1) …), 
according to sender identifications and recipient identifications of the non-spam logs as well as the number of emails sent by senders of the non-spam logs (He: fig 1, [0011-23] & claim 1: a method for generating (calculating) reputation of sender based on email user behaviors … A1) … loading massive log files for analyses (calculating) extracting information about email body size, number of successful email delivers (according to sender identifications and recipient identifications of the non-spam logs), number of email delivery failures, total number of emails sent (according to sender identifications), number of recipient replies (according to sender identifications and recipient identifications of the non-spam logs) … a sender domain name (according to sender identifications), number of successful and failures of an IP address (according to sender identifications and recipient identifications of the non-spam & spam logs) (see claim 1) …);
calculating a transferred reputation value of the target sender according to the sender identifications of the non-spam logs and the number of the emails if the characteristics values of the sender match the reputation value in step  B) (calculating a transferred reputation value of the target sender) … B) a sender reputation in which a corresponding reputation value (a transferred reputation value) is generated by analyzing number of historical emails sent by user (sender identifications of the non-spam+spam logs), successful delivery rate (sender identifications of the non-spam logs), number of emails sent for that day (sender identifications of the non-spam+spam logs), whether a recipient replies (sender identifications of the non-spam logs) or not (sender identifications of the spam logs) and email contents (see details of B1-B14) listed after C) of 13 different transferred reputation value(s) compared/matched to in B)- thus, calculating a transferred reputation value of the target sender) (claim 1)); and
calculating a current reputation value of the target sender according to the initial reputation value and the transferred reputation value of the target sender (He: fig 1, [0011-23] & claim 1: … C) saving the generated reputation value to database if the characteristics values of the sender match (according to initial and transferred reputation values) the reputation value described in step B (see details of B1-B14) listed after C) of 13 different transferred reputation value(s) compared/matched to in B)- thus, calculating a current reputation value of the target sender according to the initial reputation value and the transferred reputation value of the target sender) (claim 1)).
Same motivation applies as mentioned above to make the proposed modification.
As to claim 8, He and Kirsch disclose wherein the sender identification is a sender email address and/or a sender domain name (Kirsch: fig 1-9, [0010-30; 58-80]: … score based on the reputation of the sender as identified by the sender’s email address and signature and score based on a combination of the sender’s email address/final domain name/final IP address (sender email address and/or a sender domain name) or any combination thereof [0066]  … other information identifying the sender, such as final IP address, final domain name, etc may be used … a range of IP addresses … may also be combined with at least one piece of information from the message header to create a signature, for instance, ISPs allow users to send with any “From” address using two pieces of information, a source IP (computer used to send the message) (sender identifications) and final domain name corresponding to IP address of server which handed e-mail message off to recipient’s trusted infrastructure (non-spam logs), or final IP address, the recipient’s mail server or e-mail alias (recipient identifications) … to identify an actual sender [0028]) 
For motivation, see rejection of claim 1.
As to claim 9, see similar rejection to claim 1 where the method is taught by the method.
As to claim 9, He and Kirsch further disclose determining whether an email sent by the sender is a spam email according to the current reputation value of the sender (Kirsch: fig 1-9, [0010-30; 58-80]: … “just in time” rating ensures that messages are categorized using most recent data (according to current reputation) … when the reputation of a sender changes (good to bad, bad to good, good to suspect, etc), the central database tracks global statistics … recipients can check all messages over previous 24 hours and updating rating of messages as necessary … if a message whitelist/blacklist status changes (moved from whitelist to blacklist or vice versa), central database is notified and statistics are updated (determining whether an email sent by the sender is a spam email) [0086] ); 
and determining that the email sent by the sender is a spam email when the current reputation value of the sender is less than a preset threshold (Kirsch: fig 1-9, [0010-30; 58-]: … if the reputation of the actual sender (as measured by ratios and statistics) passes the threshold i.e. the sender has a good reputation, the message may be processed accordingly (in other words- when is less than preset threshold the email sent by sender is spam email) [0080]).
As to claim 16, He and Kirsch disclose determining whether an email sent by the sender is a spam email according to the current reputation value of the sender (Kirsch: fig 1-9, [0010-30; 58-80]: … “just in time” rating ensures that messages are categorized using most recent data (according to current reputation) … when the reputation of a sender changes (good to bad, bad to good, good to suspect, etc), the central database tracks global statistics … recipients can check all messages over previous 24 hours and updating rating of messages as necessary … if a message whitelist/blacklist status changes (moved from whitelist to blacklist or vice versa), central database is notified and statistics are updated (determining whether an email sent by the sender is a spam email) [0086] )); and
determining that the email sent by the sender is a spam email when the current reputation value of the sender is less than a preset threshold, and filtering the email sent by the sender (Kirsch: fig 1-9, [0010-30; 58-80]: each member of the network has option to set a personal spam threshold assuming that a message with low rating or score indicates a greater likelihood the message is (determining that the email sent by the sender is a spam email when the current reputation value of the sender is less than a preset threshold) and if a message’s rating or score drops below the spam threshold, the message is placed in the spam folder (filtering the email sent by the sender) [0068]).
For motivation, see rejection of claim 1.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
A] US 7899866 – Buckingham
Email spam filtering is performed based on a sender reputation and message features.  When an email message is received, a preliminary spam determination is made based, at least in part, on a combination of a reputation associated with the sender of the email message and one or more features of the email message.  If the preliminary spam determination indicates that the message is spam, then a secondary spam determination is made based on one or more features of the received email message.  If both the preliminary and secondary spam determinations indicate that the received email message is likely spam, then the message is treated as spam.
B] US 20090037469 – Kirsch
The present invention is an adaptive method for filtering spam by using the reputations associated with recipients of email messages to determine the reputations of message and content attributes, then using the attribute reputations to determine whether or not the email message is spam and then using the determination of spam to update the reputations associated with the recipients of the email message.  The present invention can also be used in conjunction with existing spam algorithms.  Optionally, training of 
C] US  20090013054 – Libbey
A network device and method are directed towards detecting and blocking spam within a message by rapidly performing a predication analysis based on early received sender reputation reports.  Reputation reports may be received from a plurality of users receiving messages that they interpret as either spam or non-spam.  A reputation report rate prediction table is employed to predict the total number of user reports that will occur.  The total number of spam reports and not spam (ham) reports for may then be used with a sender categorization model to rapidly predict whether the sender is likely to be a spammer.  If the sender is determined to be a spammer, various preventative actions may be taken, including, but not limited to blocking messages from the sender to users, alerting third party filter generators of the spammer, or the like.
D] US 20080140781 – Bocharov
Spam is identified by computing sender reputation derived from historical activity data across counts for various categories.  A spam filter or machine learning system can be trained utilizing pre-categorized data in conjunction with activity data associated with a sender aggregated across at least one time period.  This sender activity filter can be employed alone or in combination with other filters to facilitate classification of messages as spam or non-spam.
E] US 20120030293 – Bobotek
Systems, methods, and devices that classify mobile messages and associated mobile message senders are presented.  A communication network can comprise a message abuse detector component (MADC) that evaluates a mobile message, for example, labeled as abusive in an abuse report.  The MADC can evaluate information relating to the abuse report, wherein the evaluations can include an abuse-report-hash-ratio, an abuse-report-sender-ratio, correlation of mobile message content to known spam content or non-spam content, and/or evaluation of reputation of the mobile message sender or abuse report sender, etc. Based at least in part on the evaluation, the MADC can classify mobile message as spam, subscription related, or as another type of mobile message, and can identify, select, and execute (e.g., automatically) a desired abuse management action(s) based at least in part on the evaluation and predefined message abuse criteria. 
F] US 20100005146 – Drako
Facilitating email transmission by extracting email parameters, requesting data in the form of a dns query, and receiving a sender reputation as an IP address.  Querying a database by sending a plurality of arguments concatenated to a dns request and receiving an IP address in reply.  Operating a remote database as a dns server, receiving queries as domains and transmitting replies in the format of IPv4 or IPv6 addresses.  Filtering email by querying a database with email parameters comprising an IP address and a domain of an email sender which may be extracted from an email header in the HELO, EHLO, MAIL FROM, or RETURN PATH. The smtp session is continued, modified or interrupted according to the result of the query submitted to a database operating as a dns server.
G] US 9519682 – Pujara

H] 20080104180 – Gabe
A system and method for providing a reputation service for use in messaging environments employs a reputation of compiled statistics, representing whether SPAM messages have previously been received from respective a selected set of identifiers for the origin of the message, in a decision making process for newly received messages.  In a preferred embodiment, the set of identifiers includes the IP address, a tuple of the domain and IP address and a tuple of the user and IP address and the set of identifiers allows for a relatively fine grained set of reputation metrics to be compiled and used when making a determination of a likelihood as to whether a received message is undesired in accordance with the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE Y SISON/Primary Examiner, Art Unit 2443